Citation Nr: 1829780	
Decision Date: 08/01/18    Archive Date: 08/17/18

DOCKET NO.  08-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left arm disorder.

2.  Entitlement to service connection for an ear disorder, to include hearing loss.

3.  Entitlement to service connection for a nervous system disorder with manifestations to include a speech condition.

4.  Entitlement to service connection for a speech disorder.

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from June 1957 to September 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in October 2007 and March 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in June 2008.  A transcript of that hearing is of record.

This case has a complex procedural history, which includes prior actions by the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, in August 2015 the Board remanded the case for further development.  The case has now been returned to the Board for additional appellate consideration.


FINDING OF FACT

The record reflects the Veteran died in July 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the record reflects the Veteran died during the pendency of the appeal in July 2018.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


